            Case 2:20-cv-02250-WB Document 1 Filed 05/12/20 Page 1 of 3




McClellan Bernstiel, LLP
By: Cynthia L. Bernstiel, Esquire
Identification No. 75518
325 Sentry Parkway, Building 5 West, Suite 200
Blue Bell, PA 19422
610-910-8489
cyndi@mcbelaw.com

Attorneys for Defendant,
Markel Insurance Company


                            IN THE DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF PENNSYLVANIA

                                                  :    CIVIL ACTION
 HEALTHFLEET AMBULANCE, INC.                      :
                                                  :
                          Plaintiff,              :    Case No.
                                                  :
        vs.                                       :    Formerly in the Court of Common
                                                  :    Pleas, Philadelphia County
 MARKEL INSURANCE COMPANY                         :
                                                  :
                          Defendant.              :
                                                  :
                                                  :
                                                  :

                                         NOTICE OF REMOVAL

       Defendant Markel Insurance Company, by and through its attorneys, McClellan

Bernstiel, LLP, hereby removes Case No. 1908-00678 from the Court of Common Pleas,

Philadelphia County, to the United States District Court for the Eastern District of Pennsylvania

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and in support thereof states as follows:

       1.      On April 21, 2020, Plaintiff Healthfleet Ambulance, Inc. (“Plaintiff”) filed an

Amended       Complaint      in    the    Court   of    Common     Pleas,   Philadelphia   County,

captioned Healthfleet Ambulance, Inc. v. Markel Insurance Company, Case No. 1908-00678 (the

“State Court Action”). Plaintiff’s Amended Complaint is attached hereto as Exhibit “A.”
               Case 2:20-cv-02250-WB Document 1 Filed 05/12/20 Page 2 of 3




         2.       This Notice of Removal is timely filed within the thirty (30) day period prescribed

for removal to federal court under 28 U.S.C. §1446(b).

         3.       Plaintiff Healthfleet Ambulance, Inc. is a Pennsylvania corporation with its

principal place of business in the Commonwealth of Pennsylvania. See Ex. A at ¶1.

         4.       Defendant Markel Insurance Company (“MIC”) is an Illinois corporation with its

principal place of business in Illinois.

         5.       Plaintiff’s Amended Complaint seeks damages for bad faith in connection with

MIC’s settlement of an underlying lawsuit against Plaintiff. See Ex. A.

         6.       In its Amended Complaint, Plaintiff has demanded judgment against MIC in an

amount in excess of $75,000.00, together with costs, interest and attorney’s fees. See Ex. A.

         7.       Plaintiff’s Initial Complaint, filed on January 29, 2020, did not seek damages in

excess of $75,000, exclusive of interests and costs, and Plaintiff certified to MIC that its damages

calculation at that time was not in excess of $75,000, exclusive of interests and costs. See Ex. B.

         8.       By virtue of Plaintiff’s filing its Amended Complaint, this Court now has

jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a) because there is complete diversity

of citizenship between the parties and more than $75,000, exclusive of interests and costs, is at

stake.

         9.       Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all of the process,

pleadings, orders, and documents from the State Court Action that MIC received from Plaintiff are

being filed with this Notice of Removal.

         10.      This Notice of Removal has been filed pursuant to 28 U.S.C. §§ 1441(a) and

1446(a) because the United States District Court for the Eastern District of Pennsylvania is the
             Case 2:20-cv-02250-WB Document 1 Filed 05/12/20 Page 3 of 3




federal judicial district embracing the Court of Common Pleas, Philadelphia County,

where Plaintiff filed the State Court Action.

       11.      Contemporaneously with the filing of this Notice of Removal, copies of this Notice

are being served upon counsel for Plaintiff and upon the Prothonotary of the Court of Common

Pleas, Philadelphia County.

       12.      Attached hereto as Exhibit “C” is a copy of the notice that will be filed with the

Prothonotary of the Court of Common Pleas, Philadelphia County promptly after the filing of this

Notice of Removal to the United States District Court for the Eastern District of Pennsylvania.

       13.      By filing this Notice of Removal, MIC does not waive any objection that MIC may

have to service, jurisdiction or venue, or any other defenses or objections that MIC may have to

this action. MIC intends no admission of fact, law or liability by this Notice, and expressly reserve

all defenses, motions and/or pleas.

       WHEREFORE, Defendant Markel Insurance Company respectfully request that this

Court accept and take jurisdiction of this action.


May 12, 2020                                    Respectfully submitted,

                                                MCCLELLAN BERNSTIEL, LLP



                                       BY:
                                                Cynthia L. Bernstiel, Esq.
                                                325 Sentry Parkway
                                                Building 5 West, Suite 200
                                                Blue Bell, PA 19422
                                                Identification No. 75518
                                                610-910-8489
                                                cyndi@mcbelaw.com

                                                Attorneys for Defendant
                                                Markel Insurance Company
